Citation Nr: 9909156	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  95-19 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for chondromalacia 
of the right patella, status post arthroscopic partial medial 
meniscectomy, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for chondromalacia 
of the left patella, status post arthroscopic partial medial 
meniscectomy, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. McGovern, Associate Counsel

INTRODUCTION

The veteran had active service from August 1981 to October 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the October 1994 rating decision of 
the St. Petersburg, Florida Department of Veterans Affairs 
(VA) Regional Office (RO), which denied increased ratings for 
chondromalacia of the right patella and chondromalacia of the 
left patella.

In April 1997, the Board remanded this matter to the RO for 
further development, to include obtaining Social Security 
Administration records and additional private and VA 
treatment records, and, if warranted, affording the veteran a 
VA examination.  


FINDINGS OF FACT

1.  Prior to the January and February 1998 operations, the 
veteran's service-connected right and left knee disorders 
were manifested by no more than slight recurrent subluxation 
or lateral instability, full extension of the knees, 
limitation of flexion of no more than 90 degrees, and 
complaints of pain and swelling.  

2.  The veteran's service-connected right and left knee 
disorders are currently manifested by no more than slight 
recurrent subluxation or lateral instability, intact 
collateral and cruciate ligaments, full range of motion, and 
complaints of left knee numbness, right knee aching, and 
increased heat in both knees.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation for 
chondromalacia of the right knee, status post arthroscopic 
partial medial meniscectomy, are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5257, 5258, 5260, 5261 (1998).
2.  The criteria for an increased evaluation for 
chondromalacia of the left knee, status post arthroscopic 
partial medial meniscectomy, are not met.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. § 4.71a, Diagnostic Codes 5257, 
5258, 5260, 5261.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran had right and left knee problems in service, he 
underwent arthrogram and arthroscopy, and the diagnoses 
included medial meniscus tear and chondromalacia patella.

At the July 1987 VA examination, the diagnosis was bilateral 
chondromalacia patella.  X-rays of both knees did not reveal 
any abnormal findings.  

By rating decision dated in August 1987, the RO granted 
service connection for chondromalacia of the left patella and 
chondromalacia of the right patella, each evaluated as 10 
percent disabling from April 1987.  These evaluations have 
been confirmed and continued to date.  

October 1990 knee X-rays demonstrated mild narrowing of the 
medial compartment of the left knee; the knees otherwise 
appeared unremarkable.  

March 1991 to January 1992 VA outpatient treatment records 
show that the veteran sought treatment on several occasions 
for bilateral knee pain.  The assessments included increased 
knee pain; internal derangement knee medial meniscus; history 
of chondromalacia and narrow medial compartment of the right 
knee; and bilateral knee pain, unclear etiology, history of 
chondromalacia.  December 1991 knee X-rays were normal.  

The claims file also includes November 1993 to April 1995 VA 
outpatient treatment records which include diagnoses of 
bilateral chondromalacia patella, patellofemoral pain 
syndrome, bilateral knee pain, internal derangement of the 
right knee, possible right anterior cruciate ligament tear, 
and stable knees.  In November 1993, there was no swelling, 
effusion, or redness of either knee; both knees had good 
movement; musculature was strong; and the right knee was 
tender on palpation over anteromedial surface.  The treatment 
provider noted that the veteran walked with the aid of a 
walking cane but worked as a painter and was up and down 
ladders occasionally and that he had lost no time from work 
except for "today."  The assessment was right knee pain.  
In January 1994, the veteran complained that he was unable to 
work as a general contractor painter due to knee pain and it 
was noted that his limitations included that he could not 
squat, climb ladders, stand for long periods of time, or walk 
on uneven surfaces.  The examiner noted that they would try a 
brace on the right knee, to hopefully allow some work without 
pain.  Later in January 1994 the veteran sought treatment for 
left knee pain and it was noted that he had previously 
obtained a brace for the right knee and a cane.  The 
treatment provider reported that there was no effusion, good 
movement in the joint, and subjective pain.  The assessment 
was left knee pain.  Later in January 1994 it was noted that 
the veteran had bilateral knee braces and walked with a cane.  
January 1994 X-rays of both knees showed no osseous 
abnormalities and no change since the most recent recumbent 
films of both knees in July 1987.  February and March 1994 
social work and vocational rehabilitation records show that 
he reported that he had been advised not to work for six to 
eight weeks due to bilateral knee problems and it was noted 
that he used a cane.  In March and April 1994 treatment 
providers noted that he was wearing bilateral knee braces 
which reportedly helped somewhat and that he could return to 
limited activities such as walking and standing, with no full 
knee squats, running, or competitive sports, and "caution 
climbing ladders.  

In June 1994, the veteran complained that he tried working 
with his knee braces on for three hours and had pain in both 
knees and swelling in the left knee.  The treatment provider 
stated that his guess was that the veteran would be unable to 
work "on his feet" in the future but that he would wait for 
magnetic resonance imaging results and another consult.  June 
1994 magnetic resonance imaging showed possible injury to the 
anterior cruciate ligament of the right knee, and slight 
thinning of the articular cartilage of the patella of the 
left knee.  In July 1994, it was noted that the veteran had 
bursitis or tendonitis and tight right and left knee anterior 
cruciate ligaments at 90 and 40 degrees.  The diagnostic 
impression was chondromalacia of the left knee and internal 
derangement of the right knee.  

An August 1994 VA orthopedic clinic record shows that the 
veteran reported bilateral knee pain which was worse with 
activity.  The examiner noted that bilateral range of motion 
was from 0 to 135.  There was no effusion, and the veteran 
was stable to valgus/varus.  There was mild anterior drawer, 
negative posterior drawer, and no joint line tenderness.  The 
assessment was bilateral knee pain and possible right 
anterior cruciate ligament tear, left chondromalacia patella, 
knee stable by examination, and post-traumatic arthritis.  In 
a referral to physical therapy, it was noted that he had knee 
pain and subjective instability.  The physical therapy 
records show that he was informed about the need to increase 
knee musculature for increased knee stability, mechanics of 
chondromalacia, and activities and movements to avoid.  
August and September 1994 treatment providers noted that 
arthroscopy would be performed in February 1995 if indicated.  
In September 1994, the veteran complained of increased pain 
in both knees; he was not examined, but a physician 
apparently suggested crutches and he was referred to 
prosthetics for Canadian crutches.

In November 1994 the veteran reported that he fell due to 
weak knee.  He was scheduled for an arthroscopic examination 
in February 1995 which was not conducted.  In February 1995, 
he complained of bilateral anterior knee pain which was 
consistent with patellofemoral pain syndrome.  He was started 
on physical therapy which included use of TENS unit and 
prescribed nonsteroidal anti-inflammatory drugs.  It was 
noted that he had received a local steroid and that use of 
knee braces provided no benefit.  Examination revealed that 
gait was normal.  He could not squat and range of motion was 
from 0 to 105 bilaterally.  Both knees were stable and there 
was no effusion.  The patella compression test was positive 
and there patellar tenderness at patella.  The assessment was 
patellofemoral pain syndrome.  The next day, it was noted 
that he again complained of bilateral anterior knee pain that 
was much worse with climbing and descending stairs.  He was 
noted to have a questionable history of locking and giving 
away with no catching.  Examination revealed that the veteran 
was very sensitive to touch about both knees.  There was no 
effusion and range of motion was from zero to 145 degrees.  
There was pain with palpation "globally" about both knees.  
There was no "LC, AD, PD, or PSS" bilaterally and there 
were good firm end points and stable collateral ligaments.  
There was pain with patellar compression.  The impression was 
patellofemoral pain syndrome; it was specifically noted that 
he did not have anterior cruciate ligament deficient knees.  
He was informed that arthroscopy was generally not indicated 
for this problem.  February 1995 X-rays showed normal knees.  
In April 1995, the left patella was tender and red with 
blanching skin, no appreciable increase in joint fluid, and 
limitation of motion by about 80 percent.  The diagnostic 
impression was pain in left knee.  

Social Security Administration records dated from November 
1993 to February 1995 show that the veteran reported being 
seen by the VA for extreme pain, swelling, and stiffness in 
his knees "to the point of being unable to walk properly;" 
that he was taking medication for the pain (although he later 
reported that he was no longer taking any medication); and 
that he had had arthroscopy and an arthrogram.  It was also 
noted that he wore a brace and reported using a cane at all 
times and that he could not work.  He stated that VA 
physicians had told him to stay off of ladders, apply hot and 
cold compresses, elevate his legs, take breaks, sit down more 
frequently, and not be on his legs all day.  He asserted that 
he could not drive, work, walk, or stand for extended 
periods; that he could not work as many hours or lift or 
carry as much weight; that he missed work because of 
stiffness and swelling in his knees; that he stopped working 
January 18, 1994, and that he had to change occupations.  A 
December 1993 personal interview report notes that difficulty 
was not observed with sitting but that difficulty was 
observed with walking and it was noted that he walked with a 
cane.  In January 1995, a VA physician completed a medical 
source statement of ability to do work-related activities 
(physical) which covered from January 1994 to January 1995.  
This physician reported that the veteran's maximum capacity 
to lift and/or carry occasionally was 20 pounds; that he was 
able to stand and/or walk less than two hours in an eight 
hour workday; that he could sit six hours of an eight hour 
workday; that he could never do climbing, balancing, 
stooping, kneeling, crouching, crawling, or pushing-pulling 
leg controls; that he had unlimited ability regarding 
reaching, handling, fingering, feeling, seeing, hearing, and 
speaking; and that he could frequently do pushing-pulling arm 
controls.  The physician answered "no" to the question, 
"if the patient needs to alternate standing and sitting, do 
breaks and lunch period provide sufficient relief?"  The 
physician also indicated that the veteran did not complain of 
excess symptoms of an intensity and frequency more than what 
was accounted for based on medial findings.  During the 
pendency of his Social Security Administration claim, the 
veteran reported that he was a full time student in computer 
science at Florida Community College under the VA 
rehabilitation program.  

The Social Security Administration obtained several VA 
outpatient treatment records.  Entitlement to benefits was 
denied in December 1993 and February 1994 because his 
condition was not severe enough to prevent him from working; 
however, he was later awarded Social Security Administration 
benefits.  The Social Security Administration's findings 
included that the veteran had severe impairment due to 
recurrent chondromalacia of the left knee and internal 
derangement of the right knee and functional limitations that 
affected his work activities including standing, walking, 
lifting, pushing, and pulling leg controls.  Additional non-
exertional limitations due to pain symptomatology were noted 
to include his need to frequently alternate standing and 
sitting positions for relief and that he needed an assistive 
device for ambulation and took pain medication with side 
effects affecting concentration.  It was also determined that 
he had the residual functional capacity to perform a limited 
range of light and sedentary work, but he could not perform 
past relevant work as a self-employed painter, stock person, 
loader/puller, data processor, security guard, or delivery 
driver, which were classified as semi-skilled and light (full 
range) to medium in exertional demand.  It was noted that in 
view of his exertional capacity for full range of sedentary 
and/or light work, age, education, and work experience, 
pertinent rules would direct a conclusion that he was not 
disabled.  However, with consideration of his additional 
pain, limitation of motion of the lower extremities, and non-
exertional limitations, it was determined that severe erosion 
of the occupational base was present.  The Social Security 
Administration concluded that, as his ability to perform work 
activity on a sustained basis was significantly comprised to 
the extent that he was unable to engage any substantial 
gainful activity, he was disabled as defined by the Social 
Security Administration Act, since January 18, 1994.  It was 
noted that the case would be reviewed in 12 months to 
determine his residual functional capacity after the February 
1995 planned surgery and physical therapy.  

At a February 1994 VA examination, the veteran complained of 
"big time pain" in both knees, worse on the right.  The 
examiner noted that the veteran indicated that the pain was 
in a parapatellar location and that he also complained of 
pain over the medial aspect of both knees.  The veteran 
reported that he had intermittent popping about once every 
three months and that the knee would then lock in extension.  
He stated that he was unable to flex the knee from a fully 
extended position and that both knees occasionally buckled.  
He reported that both knees swelled after they popped and 
locked and that the swelling subsided within 20 minutes after 
taking Motrin.  The veteran also stated that he had a knot 
over the posterolateral aspect of both knees; that his 
symptoms were aggravated by going up ladders, squatting, or 
going up steps; that he had some slight discomfort coming 
down steps; and that he had pain at night.  It was noted that 
the veteran had been carrying a cane for the past month or so 
and that he had been fitted with bilateral neoprene-type knee 
braces with lateral supports.  

The February 1994 VA examiner noted that the veteran walked 
with a very slow gait.  Examination of the knees showed no 
effusion, no subpatellar crepitation, intact ligamentous 
structures, and full extension and flexion to 125 degrees 
bilaterally.  The examiner noted that the veteran complained 
of no pain on patellar compression, even when this was done 
quite firmly; that both quadriceps measured 14.5 inches at 
corresponding points above the superior pole of the patella; 
that he had no varus or valgus deformities; that his 
neurovascular status was intact; and that there was no 
palpable thickening over the medial plica area.  The veteran 
was non-tender to palpation about the joint lines and 
McMurray's maneuver was negative.  He could squat and did so 
with no palpable subpatellar crepitation, but he complained 
of pain as he got into the depth of the squat.  The diagnosis 
was bilateral knee pain, undetermined etiology.  

At the May 1995 VA examination, the veteran complained that 
he always had pain and swelling, that there was a lot of 
popping, and that when a knee popped it swelled and felt like 
someone was sticking a knife in his knee.  He reported that 
he experienced frequent muscle spasms in both calves, and 
that his right knee locked up straight at times.  The 
examiner noted that he had been fitted with Don Joy braces 
for both knees and that he had used Canadian crutches during 
the last seven months.  The examiner reported that the pain 
in the left knee was located in the subpatellar area and the 
pain in the right knee was located in the super-patella area.  
It was noted that there had been no history of instability 
about either knee but that the veteran reported he was unable 
to squat, climb, kneel, or jog.  The veteran was wearing a 
brace on his left knee and using Canadian crutches to 
ambulate.  On examination, both knees had a normal contour 
and there was no evidence of any joint effusion or swelling.  
Both knees measured 34.5 centimeters in circumference, both 
lower extremities were well aligned, and the Q-angles were 
normal.  The examiner reported that, when an attempt was made 
to palpate either knee, the veteran over-reacted; that he 
flinched, jumped, and pushed the examiner's hand away; and 
that even lightly palpating the skin anywhere about the knee 
evoked this "over-reaction."  The examiner stated that he 
also exhibited considerable "effectuates" behavior with 
extreme guarding of both knees; he had a tendency to keep 
both the extensors and flexors about both knees contracted 
and whenever either knee was passively moved to any different 
position, the veteran had a tendency to rigidly hold it in 
that position.  Range of motion about both knees appeared to 
be full and, without much coaxing, he extended his knees 
completely to zero degrees and flexed them back to 135 
degrees.  There was no evidence of any quadriceps atrophy and 
both thighs measured 37.5 centimeters in circumference.  The 
collateral and cruciate ligaments about the knee could not be 
properly evaluated because of his active resistance and 
guarding.  McMurray test was "apparently negative" and 
reflexes, sensation, and circulation were intact throughout 
both lower extremities.  

The examiner stated that, despite previous reports, in his 
opinion, the joint spaces in both knees were well maintained 
and there was no attending subchondral sclerosis or 
osteophyte formation which is usually seen with joint space 
narrowing.  The examiner reported that May 1995 X-rays showed 
no significant orthopedic abnormality about either knee, that 
there was no evidence of any recent or old fracture or 
dislocation, that the skyline view of both knees revealed a 
normal patellofemoral joint, and that there was no evidence 
of any irregularities in the articulating surface of the 
patella.  The diagnosis was pain, both knees, etiology 
undetermined.  May 1995 X-rays revealed no evidence of a 
fracture, dislocation, or arthritic changes; there was slight 
soft tissue prominence over the left patella as visualized on 
the sunset view.  Reportedly, there had been no identifiable 
interval change since the January 1994 X-rays but no sunset 
views were previously obtained.

VA outpatient treatment records dated from May 1995 to April 
1996 show that the veteran received continued treatment for 
bilateral knee complaints and that the diagnoses included 
bilateral chondromalacia patella, bilateral knee pain, 
patellofemoral pain syndrome.  In June 1995, he complained of 
bilateral knee pain and was noted to have an antalgic gait.  
Later in June 1995, he reported that he twisted his right 
knee when taking a false step. He wore bilateral knee braces.  
He underwent physical therapy, responded well to TENS, and 
was issued a TENS unit in June 1995.  A March 1996 treatment 
record shows that range of knee motion was from 0 to 125 
degrees bilaterally.  There was no instability, and Lachman 
and varus/valgus were negative.  The impression was 
patellofemoral pain syndrome. March 1996 X-rays showed normal 
knees.  In April 1996 the veteran presented to the clinic 
wearing knee braces.  He did not have any clothing to 
demonstrate wear and tear from the braces even though he was 
instructed to bring some for proof, insisting that he had 
thrown all the worn clothing away.  He returned about three 
hours later with a pair of almost worn out jeans; however, 
the treatment provider stated that they did not indicate wear 
due to use of braces.  These records also show that the 
veteran continued to attend college for a computer science 
degree.  

According to an April 1996 VA Form 119, Report of Contact, a 
person who would not identify him or herself reported that 
the veteran was not disabled, that he bragged to others about 
the same, that he only used crutches when it was to his 
advantage, that he performed volunteer physical labor at 
church, and that he encouraged others to file fraudulent 
claims in order to collect funds.

At a June 1996 VA examination, the examiner noted that the 
veteran's complaints were unchanged from the symptoms 
reported to previous evaluators but he stated that his pain 
was getting worse.  He reported that he had recently been 
told to stop using his braces and since then his knees had 
become worse.  The veteran walked with a marked bilateral 
limp and tended to walk in a slight crouch with the knees 
flexed.  Examination of the knees revealed no swelling, 
discoloration, or obvious or visible deformity.  Range of 
motion was limited in each knee in flexion by complaints of 
pain - right knee range of motion was from zero to 105 
degrees at which point he complained rather bitterly of 
anterior knee pain and left knee range of motion elicited 
complaint of severe anterior knee pain at 90 degrees of 
flexion.  The examiner stated that there was no detectable 
subpatellar crepitation on active flexion and extension of 
the knee which he performed very slowly.  The veteran went to 
about 45 to 50 degrees of squat at which point he complained 
of pain in the posterior aspect of the knee.  There was no 
effusion, the ligaments were intact, and there was no 
quadriceps atrophy.  He complained of pain on bilateral 
patellar compression and on attempts to palpate the medial 
and lateral facets of both knees. The diagnosis was bilateral 
knee pain, chondromalacia by history, with non-diagnostic 
physical findings.  

VA outpatient treatment records from September 1996 to 
October 1997 reveal that, in September 1996, the veteran 
reported worsening bilateral knee pain with swelling, 
locking, popping, and painful catching.  Range of motion was 
from 0 to 130 degrees bilaterally, varus/valgus was stable, 
Lachman was negative, and there was peripatellar pain with 
knee flexion and pain around medial/lateral patellar facet.  
The veteran was to return in November to be considered for 
possible arthroscopy.  Also in September 1996, he received 
injections in both knees.  In November 1996. there was 
tenderness around both patellae with positive patella 
compression test and no swelling or signs of effusion.  The 
assessment was bilateral chronic patellofemoral pain syndrome 
and it was noted "no surgical intervention at this point."  
The veteran was referred to the pain clinic due to his 
complaints of chronic bilateral patella pain.  In January and 
March 1997, it was noted that arthroscopic chondroplasty with 
possible lateral release was being considered, although mixed 
results were expected and he was not considered a surgical 
candidate.  In January 1997, gross motor strength and sensory 
status of the lower extremities were intact, and there was no 
effusion or erythema.  There was pain to palpation and 
compression of the patellae and on range of knee motion.  The 
assessment was bilateral patellar pain, post traumatic.  

In March 1997, it was noted that the veteran's pain was 
throbbing and burning in nature and the assessment was 
bilateral knee pain - degenerative joint disease.  In April 
1997, the assessment was degenerative joint disease of both 
knees with knee pain, and it was noted that he was to return 
to the clinic for further surgical evaluation.  In May 1997, 
there was full range of motion of both knees, stable 
ligaments, patellofemoral compression pain, tenderness at the 
facets, and bilateral tight lateral retinaculum.  The 
assessment was chronic patellofemoral pain syndrome.  In June 
1997, range of motion was from 0 to 120 degrees.  There was 
tenderness over the medial and lateral facets of both knees; 
Lachman's was negative bilaterally; and varus valgus stress 
was stable.  The impression was patellofemoral pain syndrome 
and chronic knee pain.  In July 1997, there was point 
tenderness on both patella, good stability, and 5/5 strength.  
The impression was chondromalacia.  It was noted that he was 
being evaluated for possible total knee replacement versus 
lateral release.  In August 1997, he reported that he had had 
increased locking, increased giving way, and bilateral 
popping for the last two years.  He also complained of pain 
with walking and diffuse pain in both knees.  Range of motion 
bilaterally was from 0 to 110 degrees, varus/valgus was 
stable, and there was joint line tenderness medially and 
laterally.  There was no effusion and a negative "but 
painful" McMurray's.  The impression was that it was 
difficult to assess patellofemoral pain syndrome and possible 
meniscal damage according to symptoms.  

An October 1997 treatment provider reported that range of 
motion of the veteran's knees was from 0-100 degrees with 
pain.  There was bilateral patellar tenderness and slight 
effusion on the right.  Ligaments were normal.  The 
impression was bilateral knee patellofemoral pain syndrome.  
May and August 1997 X-rays showed that the knees continued to 
look normal.  October 1997 magnetic resonance imaging scans 
of the knees showed chondromalacia of the right patellar 
articular surface medially as well as a small joint effusion 
and an unremarkable left knee.   

April 1997 treatment records from R. J. Grube, Jr., M.D., 
show that the veteran complained of bilateral constant and 
worsening knee pain.  He reported that he had popping and 
swelling of both knees, which was greater on the right, and 
that his knee had locked in extension.  He reportedly had 
muscle spasms of the posterior knee with pain that seemed to 
radiate from the posterior knee up the low spine.  He 
reportedly had complete right knee give-way which caused him 
to fall two to three times a week, and he walked up stairs in 
a straight-leg fashion holding the side rails. Ice, heat, 
rest, and a TENS unit helped.  The doctor noted that the 
veteran had had physical therapy, which included several 
things including using a treadmill but that he could not walk 
more than 10 minutes.  The veteran reported that he had 
bought an air-walk machine and tried it for about 10 minutes 
but that it created muscle spasm.  Dr. Grube noted that he 
walked with a very slow gait and tended to hold his legs 
extended with minimal flexion.  Sensory, reflex, and motor 
examinations were all normal.  He seemed to have "good quads 
strength, no significant atrophy."  

Dr. Grube's examination of the knees revealed no effusion, 
erythema, or warmth.  The patella seemed to track in a normal 
fashion.  Lateral and medial laxity was at 1.5 quadrants on 
the left; the laxity was about two quadrants lateral and less 
than one quadrant in a medially directed force on the right.  
All provocative tests for the knee were reported to be 
positive, creating pain.  No real crepitus was noted in 
either knee and there was full arc of motion.  The left knee 
had a slight degree of anterior luxation with the drawer 
maneuver with good end point; otherwise, the knees were 
stable.  Tests for meniscus injury created pain along the 
medial and lateral joint lines.  The veteran was noted to 
grimace quite a bit during the evaluation, although there was 
no real muscular guarding noted.  The veteran's malleoli, 
with the patellae pointed at the ceiling, were noted to be 
horizontal, giving him a slight degree of internal tibial 
torsion and in-toeing of the feet.  Dr. Grube
reviewed several 1987 to 1996 X-rays, stating, essentially, 
that he could not detect any obvious abnormality other than a 
slight lateral tilt orientation of the patella in the sunrise 
views.  Dr. Grube also reported that magnetic resonance 
imaging of the knees showed right patellar chondromalacia and 
no clear visualization of the left anterior cruciate 
ligament.  

Dr. Grube commented that the patellar tendon and the length 
of the patellae were very much on the low side of normal and 
that this would put the veteran into a near patella "baja" 
situation.  The assessment was that his severe knee pain was 
probably more attributable to its chronic nature; that he had 
slight anatomical variance with respect to low end of normal 
patella/patellar tendon ratio; and that the baja with the 
injury noted could create a pressure phenomenon producing 
patellofemoral symptoms, which could create the locking in 
extension that he had reported.  It was noted that there 
could be some referred pain for the cause of his worsening 
and also even the give-way episodes he experienced. 

At the November 1997 VA examination, the examiner noted that 
the veteran was currently taking medication for his knees.  
The veteran reported that his left knee symptoms were worse 
than those of his right knee; that if he completely 
straightened his left knee it would lock in extension and pop 
and then take 30 minutes before he could move it; and that he 
experienced sharp pains in his left knee with each step, 
which radiated up the lateral aspect of his left thigh into 
his left hip and lumbosacral spine.  The examiner noted that 
the veteran had no complaints of true locking of the knee and 
no complaints of lateral instability, subluxation, swelling, 
heat, or redness.  With respect to the right knee, he 
complained of a steady, constant pain in the medial joint 
space and that the right knee clicked and popped.  He also 
reported muscle spasms in his right calf and thigh at night 
which interfered with his sleep.  The examiner stated that 
the veteran had no complaints of lateral instability, 
subluxation, swelling, heat, redness, or true locking of the 
right knee.  Regarding his functional capacity, the veteran 
complained that his knees hurt when he went up and down 
stairs although he could walk unlimited distances.  He 
reported that he stopped jogging because it was painful and 
that that he could not squat or kneel because if he did so he 
could not get back up.  He reported having quit his job as a 
house painter in January 1994 on the advice of a VA physician 
because the job was aggravating his knees.  

The November 1997 VA examiner stated that "despite previous 
reports," the veteran had no limp today.  He walked with a 
normal gait and used a cane in his right hand.  He could walk 
readily and easily, without limping and without use of the 
cane.  He could squat only to the point that both knees were 
at a 45 degree
angle complaining of pain in the popliteal fossae of both 
knees; the examiner noted that this was inconsistent with a 
diagnosis of chondromalacia.  The examiner reported that both 
knees had a normal contour, that there was no evidence of any 
effusion in either knee, and that there was no evidence of 
any deformity.  Both lower extremities were well-aligned and 
the Q-angles were normal.  There was tenderness over the 
medial joint space of each knee just medial to the patella.  
The patella compression test failed to elicit pain in either 
knee and the patella apprehension sign was negative 
bilaterally.  There was no indication of any lateral 
subluxation or instability.  The veteran initially resisted 
any attempt to determine the range of motion of his knees; 
however, when encouraged and distracted he had a full range 
of active and passive motion about both knees, from zero to 
120 degrees.  The collateral and cruciate ligaments were 
intact in both knees; McMurray test was negative bilaterally; 
and reflexes, sensation, and circulation were intact 
throughout both lower extremities.  Both quadriceps were 
equal in circumference and both knees measured 36.5 
centimeters in circumference.  The diagnosis was pain, both 
knees - no objective findings.  

January 1998 treatment records from Columbia Plaza Surgery 
Center and Dr. F. A. Bahri show that the veteran sought 
treatment for bilateral knee pain, worse on the right.  He 
reported that he had swelling, stiffness, locking, and giving 
way of the knees and that he had night pain.  It was noted 
that the pain was mainly at the medial aspect but on occasion 
at the lateral aspect and that it was aggravated with 
squatting, stooping, and running.  Dr. Bahri noted that 
magnetic resonance imaging scans of both knees were obtained 
and were within normal limits.  It was noted that the veteran 
took anti-inflammatory medication.  Examination of the left 
knee revealed no effusion; there was severe tenderness at the 
medial joint line, lateral joint line, medial femoral 
condyle, and patellar tendon and plica.  There was full range 
of motion of the left knee and pain with full flexion.  There 
also was a positive McMurray, pain with compression upon the 
patella, and crepitation of the patella.  Examination of the 
right knee revealed no effusion, full range of motion with 
pain on full flexion, tenderness at the posteromedial joint 
line, lateral joint line, and patellar tendon, crepitation, 
and a positive McMurray.  The impression was chondromalacia 
of both knees.  Later in January 1998, the veteran underwent 
right knee arthroscopy and a partial medial meniscectomy.  
The postoperative diagnosis was right knee medial meniscus 
tear, chondromalacia grade II medial femoral condyle, lateral 
tibial plateau.  In February 1998, he underwent left knee 
arthroscopy, partial medial meniscectomy, and debridement of 
the synovium.  The postoperative diagnosis was left knee 
medial meniscus tear, reactive synovitis, chondromalacia 
grade II medial femoral condyle, chondromalacia grade I 
lateral tibial plateau.  

At the May 1998 VA examination, the veteran reported that he 
still experienced numbness in his left knee and "that's 
it."  The examiner noted that the veteran denied any other 
current symptoms in his left knee.  The veteran also stated 
that the right knee "just aches" but not as much as before 
the surgery and predominantly after prolonged walking.  He 
stated that he still iced down both knees on a daily basis 
because they became "super hot."  The examiner noted that 
the veteran was presently enrolled in school studying 
business administration.  The veteran walked with a lively 
gait.  He was only able to squat to the point that both knees 
were at 90 degrees.  Both knees had a normal contour, and 
there was no evidence of joint effusion.  There were old 
healed arthroscopic portals over both knees.  It was noted 
that there was no palpable tenderness over the patellae and 
that the patellar apprehension sign was negative.  There was 
no palpable tenderness about the joint spaces but there was 
tenderness over both patellar tendons. The veteran had full 
range of motion of both knees, and the collateral and 
cruciate ligaments were intact.  The examiner reported that 
reflexes, sensation, and circulation were intact throughout 
both lower extremities.  Both knees measured 33.5 centimeters 
in circumference and both quadriceps measured 43 centimeters 
in circumference.  The diagnosis was status postoperative 
arthroscopic partial medial meniscectomies, both knees.  The 
veteran indicated that he was still doing his exercises at 
home and that his treating physician had told him that the 
aching, heat, and numbness would all go away after a while.  

X-rays in June 1998 were interpreted as showing negative 
knees, with no change since May 1995.  

Pertinent Law and Regulations

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (1998).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1998).  This 
evaluation includes consideration of functional disability 
due to pain under the provisions of 38 C.F.R. § 4.40 (1998).  
Additionally, functional impairment due to pain, weakness, 
and painful motion must also be considered.  38 C.F.R. 
§ 4.40, 4.45(1998); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Separate diagnostic codes identify the various disabilities.  
In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include 38 C.F.R. §§ 4.1, 4.2 
(1998), which require the evaluation of the complete medical 
history of the claimant's condition.  These regulations 
operate to protect claimants against adverse decisions based 
on a single, incomplete, or inaccurate report, and to enable 
the VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 593-94.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, See 38 C.F.R. §§ 4.2, 4.41 (1998), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Both the use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation, and the 
evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (1998).  The 
United States Court of Veterans Appeals (Court) has 
emphasized that all disabilities, including those arising out 
of a single disease entity, are to be rated separately as 
long as the symptomatology is not duplicative or overlapping.  
Esteban v. Brown, 6 Vet. App. 259 (1994); 38 C.F.R. § 4.25 
(1998). 

Under the governing criteria, a 10 percent evaluation is 
warranted for slight recurrent subluxation or lateral 
instability of the knee.  38 C.F.R. § 4.71a, Diagnostic Code 
5257.  Moderate recurrent subluxation or lateral instability 
of the knee warrants a 20 percent rating and severe recurrent 
subluxation or lateral instability warrants a 30 percent 
rating.  Id. 

Normal range of motion of the knee is from zero degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71a, 
Plate II (1998).  A zero percent rating is warranted for 
limitation of flexion of the knee to 60 degrees and for 
limitation of extension to 5 degrees.  Limitation of flexion 
of the leg to 45 degrees and limitation of extension of the 
leg to 10 degrees warrants a 10 percent evaluation.  A 20 
percent evaluation is warranted for limitation of flexion of 
the leg to 30 degrees and for limitation of extension of the 
leg to 15 degrees.  Limitation of flexion of the leg to 15 
degrees and limitation of extension of the leg to 20 degrees 
warrants a 30 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261 (1998).  Ankylosis of the knee in 
a favorable angle in full extension, or in slight flexion 
between zero and ten degrees warrants a 30 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5256 (1998).

Symptomatic removal of the semilunar cartilage warrants a 10 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5259 
(1998).  A dislocated semilunar cartilage with frequent 
episodes of "locking," pain, and effusion into the joint 
warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5258 (1998).

Malunion of the tibia and fibula with marked knee or ankle 
disability warrants a 30 percent evaluation; malunion of the 
tibia and fibula with moderate knee or ankle disability 
warrants a 20 percent evaluation; and malunion of the tibia 
and fibula with slight knee or ankle disability merits a 10 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5262 
(1998).  

Analysis

The veteran underwent right knee arthroscopy and a partial 
medial meniscectomy in January 1998.  The postoperative 
diagnosis was right knee medial meniscus tear, chondromalacia 
grade II medial femoral condyle, lateral tibial plateau.  In 
February 1998, the veteran underwent left knee arthroscopy, 
partial medial meniscectomy, and debridement of synovium.  
The postoperative diagnosis was left knee medial meniscus 
tear, reactive synovitis, chondromalacia grade II medial 
femoral condyle, chondromalacia grade I lateral tibial 
plateau.  In February 1998, the RO granted temporary total 
evaluations under 38 C.F.R. § 4.30 (1998) for the right knee 
from January to March 1998 and for the left knee from 
February to April 1998.  

Although a few treatment providers have noted degenerative 
joint disease or arthritis of the knees, there is no X-ray 
evidence whatsoever of arthritis or degenerative joint 
disease of either knee.  The most recent June 1998 bilateral 
knee X-rays demonstrated no osseous abnormalities and the 
knees were noted to be negative and unchanged since May 1995.  
Therefore, the Board finds that the record does not show that 
the veteran has arthritis of either knee established by X-ray 
findings and, therefore, separate (compensable) evaluations 
for limitation of knee motion and for instability may not be 
assigned under VAOPGCPREC 23-97.  See also 38 C.F.R. § 4.14; 
Esteban.

An evaluation in excess of 10 percent under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 requires moderate or severe 
recurrent subluxation or lateral instability.  The veteran 
has asserted that he has instability and giving way of his 
knees.  He has reported that he fell due to weak knees on one 
occasion and on another occasion he stated that he had 
twisted his right knee when taking a false step.  A 
questionable history of giving way was noted in February 
1995, but both knees were stable and it was opined that the 
veteran did not have anterior cruciate ligament deficient 
knees.  In April 1997 he reported that he had complete right 
knee give way which caused him to fall two to three times a 
week.  In April 1997, Dr. Grube, while noting a slight degree 
of anterior luxation of the left knee with the drawer 
maneuver, stated that the knees were stable.  In January 
1998, Dr. Bahri reported that McMurray's was positive, 
bilaterally.  However, the preponderance of the medical 
evidence dated from 1993 to present shows that the veteran's 
bilateral knee ligaments were intact, that there was no 
instability, and that the knees were stable to valgus/varus.  
The evidence also shows that the knees had good movement and 
that ligamentous structures were intact. The November 1997 VA 
examiner noted that the veteran had no complaints of lateral 
instability or subluxation, that there was no indication of 
any lateral subluxation or instability, and that both the 
collateral and cruciate ligaments were intact in both knees.  
The May 1998 VA examination revealed that his collateral and 
cruciate ligaments were intact. 

Despite the veteran's complaints, the post-1992 medical 
evidence for the most part does not show evidence of 
instability or subluxation and does show that the ligaments 
were intact.  Thus, the Board finds that that neither the 
right nor left service-connected knee disability has resulted 
in more than slight recurrent subluxation or lateral 
instability, both before and after the 1998 bilateral knee 
surgery.  As the evidence does not support a finding of 
moderate or severe recurrent subluxation or lateral 
instability, evaluations in excess of 10 percent are not 
warranted under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  

The veteran has reported that his knee disability causes pain 
and he and his representative have asserted that an increased 
evaluation is warranted based on functional loss due to pain, 
weakness, fatigability, incoordination, or pain on movement 
of the right knee pursuant to 38 C.F.R. §§ 4.40, 4.45 and 
DeLuca.  However, inasmuch as the right and left knee 
disorders are evaluated under 38 C.F.R. § 4.71a, Diagnostic 
Code 5257, which is not predicated on loss of range of 
motion, 38 C.F.R. § §§ 4.40 and 4.45, with respect to pain, 
do not apply.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

The service-connected right and left knee disorders are each 
currently assigned the maximum evaluation provided under 
38 C.F.R. § 4.71a, Diagnostic Code 5259.  Therefore, 
evaluations in excess of 10 percent could not possibly be 
awarded under 38 C.F.R. § 4.71a, Diagnostic Code 5259.  See 
also 38 C.F.R. § 4.14; Esteban.  An evaluation in excess of 
10 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5258, 
requires evidence of dislocation of the semilunar cartilage 
with frequent episodes of "locking," pain, and effusion 
into the joint.  

The only evidence of effusion into the joint consists of an 
October 1997 treatment record which reports that there was 
slight effusion on the right and no effusion on the left; an 
October 1997 bilateral knee magnetic resonance imaging scan 
report which shows that the right knee demonstrated a small 
joint effusion, and the February 1998 operation report which 
shows that there was left knee reactive synovitis mainly in 
the patellofemoral area.  All other treatment records show no 
evidence of effusion and the November 1997 and May 1998 VA 
examiners and Dr. Bahri in January 1998 all reported that 
there was no evidence of effusion in either knee.  

In April 1997, Dr. Grube reported that patellar grind and all 
provocative tests for the knee were positive, creating pain, 
and that tests for meniscus injury created pain along the 
medial and lateral joint lines.  However, Dr. Grube also 
noted that there was no effusion, erythema, or warmth, that 
the patella tracked in a normal fashion, and that there was 
no real crepitus noted in either knee.  Dr. Grube explained 
that certain anatomical findings along with the injury noted 
could create a pressure phenomenon that produced 
patellofemoral symptoms such as the veteran had reported.  In 
May 1997 bilateral tight lateral retinaculum were noted.  Dr. 
Bahri's January 1998 treatment records show that the veteran 
had positive McMurray sign, bilaterally; no effusion; 
bilateral knee tenderness; full range of motion of both knees 
with pain on full extension; and crepitation at the patellae.

Although in November 1997 the veteran reported that his left 
knee locked in extension and that he had bilateral knee pain, 
clicking, and popping, the examiner noted that there were no 
complaints of "true locking."  The veteran had a normal 
gait, and patella compression failed to elicit pain in either 
knee.  Additionally, the patella apprehension sign was 
negative bilaterally as was McMurray and, although the 
veteran was using a cane, he could walk readily and easily 
without limping when not using the cane.  The January and 
February 1998 postoperative diagnoses were right knee medial 
meniscus tear, chondromalacia grade II medial femoral 
condyle, lateral tibial plateau; and left knee medial 
meniscus tear, reactive synovitis, chondromalacia grade II 
medial femoral condyle, chondromalacia grade I lateral tibial 
plateau.  The May 1998 VA examiner reported that the veteran 
walked with a lively gait.  Thus, the aforementioned medical 
evidence does not show that the veteran had dislocated 
semilunar cartilage with frequent episodes of locking, pain, 
and effusion into the joint.  Although the he veteran has 
reported that his knees locked in extension, the post-1992 
treatment records include no evidence of limitation of 
extension or a finding of either knee locking while in full 
extension.  

Since there is minimal competent evidence of effusion in 
October 1997 and since the evidence does not support a 
finding of frequent episodes of locking, the criteria for a 
20 percent evaluation under 38 C.F.R. § 4.71, Diagnostic Code 
5258, have not been met.  

An evaluation in excess of 10 percent for limitation of 
motion of the leg requires flexion limited to 30 degrees or 
extension limited to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261.  The medical evidence since 1993 
shows that the veteran has had full extension of both legs on 
practically every occasion where range of motion was 
recorded.  The medical evidence since 1993 reveals that right 
and left leg flexion ranged from 90 to 145 degrees.  Although 
an April 1995 treatment record shows that, one day following 
a left knee cortisone injection, range of motion was limited 
by "about 80 percent," this clearly was only a temporary 
limitation.  

Therefore, the evidence shows that the veteran has full 
extension and limited flexion of the legs.  See 38 C.F.R. 
§ 4.71a, Plate II.  However, the records show that the 
flexion of each leg is limited at most to 90 degrees which 
does not even warrant a zero percent evaluation under 
38 C.F.R. § 4.71a, Diagnostic Code 5260.  Thus, an evaluation 
in excess of 10 percent under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5260, 5261, is not warranted.  

When a diagnostic code provides for compensation based solely 
upon limitation of motion, evaluation of the service-
connected disorder should include consideration of functional 
disability due to pain under the provisions of 38 C.F.R. 
§ 4.40 and functional impairment due to pain, weakness, and 
painful motion pursuant to 38 C.F.R. §§ 4.40, 4.45; DeLuca.  
The Board notes that 38 C.F.R. § 4.71a, Diagnostic Codes 
5260, 5261 provide for evaluations based solely upon 
limitation of motion of the leg and that there is limitation 
of flexion of the legs.  Therefore, 38 C.F.R. §§ 4.40, 4.45 
and DeLuca must be considered.  The veteran has asserted 
that, prior to the January and February 1998 knee operations, 
he had bilateral knee pain and swelling, could not work as a 
self-employed painter, and had been told by a VA physician 
not to return to this work due to his knee problems.  The 
veteran also contended that his bilateral knee pain was worse 
with activity such as climbing and descending stairs, 
squatting, stooping, climbing ladders, kneeling, standing for 
long periods of time, walking on uneven surfaces, running, 
and jogging.  

Several treatment records include the assessments of 
bilateral knee pain, patellofemoral pain syndrome, and 
chronic knee pain.  However, as noted above, the treatment 
records show that the veteran had full extension of the knees 
and that extension was limited in both knees by complaints of 
pain and ranged from 90 degrees to normal.  Even with 
consideration of limitation of flexion due to pain, a 
compensable evaluation under 38 C.F.R. § 5260 is not 
warranted.  

The evidence shows that the veteran has used knee braces, 
Canadian crutches, and a cane.  However, a November 1993 
treatment provider noted that, although the veteran walked 
with the aid of a cane, he worked as a painter and was up and 
down ladders occasionally and that he had reported that he 
had lost no time from work except for the current 
appointment.  In April 1996, he could not produce clothing to 
show wear allegedly caused by the use of braces.  Although he 
eventually did produce a pair of worn jeans, it was the 
opinion of a medical professional that the wear was not due 
to braces, thus raising a question as to the veteran's 
credibility in regard to the severity of his knee disability.  
Additionally, the November 1997 VA examiner reported that the 
veteran had no limp, that he walked with a normal gait, and 
that, although he used a cane in his right hand, he could 
walk readily and easily and without limping without use of 
the cane.  Moreover, the treatment records generally show 
strong musculature, good quadriceps strength, and that 
sensory, motor, circulatory, and reflex findings have been 
normal.  The treatment records include no evidence of muscle 
atrophy.  Thus, there is evidence that there has been some 
magnification of the veteran's knee disability.   

At the November 1997 VA examination, the veteran complained 
that his knees hurt when he went up and down stairs although 
he could walk unlimited distances.  He reported that he had 
stopped jogging because it was painful and that he could not 
squat or kneel because if he did so he could not get back up.  
He reported that he had stopped working as a house painter in 
January 1994 on the advice of a VA physician because the job 
was aggravating his knees.  The examiner noted that the 
veteran did not limp and that although he used a cane he did 
not need to.  The veteran would squat only to the point that 
both knees were at 45 degrees angle due to pain and was 
tender over the medial joint space of each knee, the patella 
compression failed to elicit pain in either knee, and the 
patella apprehension sign was negative bilaterally.  Although 
he resisted any attempt to determine the range of motion of 
his knees, he had a full range of active and passive motion 
when distracted.  The examiner diagnosed pain, both knees - 
no objective findings.  

After the knee operations in January and February 1998, at 
the May 1998 VA examination, the veteran complained only of 
left knee numbness, right knee aching particularly after 
prolonged walking, and that his knees became "super hot" 
and required icing down.  He had a lively gait, with no 
palpable tenderness over the patellae and a negative patella 
apprehension sign.  Although he reportedly was only able to 
squat to the point that both knees were at 90 degrees, there 
was no palpable tenderness about the joint spaces and he had 
full range of motion of both knees and the collateral and 
cruciate ligaments.  

Additionally, the Board notes that the information from an 
unidentified person that the veteran used crutches when it 
was to his advantage, that he performed volunteer physical 
labor at church, and that he encouraged others to file 
fraudulent.  Since this information was from an anonymous 
source, it is afforded little probative weight.  However, the 
Board has considered this evidence in combination with all of 
the evidence of record, including medical evidence that 
raises the question of the veteran's credibility in regard to 
the degree of his knee disability.  

Based on the aforementioned, the Board finds that the 
functional loss due to pain warrants no more than the 10 
percent evaluations already assigned for each knee.  Even 
with consideration of pain, limitation of motion warrants no 
more than a zero percent evaluation.  The treatment records 
show that he had pain and tenderness on palpation and 
sometimes walked with a slow gait and limped.  However, the 
records also show that he has strong musculature with no 
atrophy, that there was no evidence of swelling or redness of 
either knee except for transient left knee findings on one 
occasion, and that strength was normal.  The most recent VA 
examination prior to the 1998 knee operations was conducted 
in November 1997 and showed that the veteran walked without a 
limp, could walk without a cane or crutches, and reported 
that he could walk unlimited distances.  At that time the 
diagnosis included pain, both knees, with no objective 
findings.  Following the knee surgery, at the May 1998 VA 
examination, he complained only of left knee numbness, right 
knee aching particularly after prolonged walking, and heat in 
both knees.  He was noted to walk with a lively gait, there 
was no palpable tenderness over the patellae or about the 
joint spaces, and the patella apprehension sign was negative.  
The only objective positive findings were tenderness over 
both patella tendons and limited squatting ability.  Although 
the veteran has reported that several activities aggravated 
his knee pain, the Board finds that this warrants no more 
than the 10 percent evaluations for each knee.  Therefore, an 
evaluations in excess of 10 percent for each knee are not 
warranted based on functional impairment due to pain under 38 
C.F.R. s4.40. 4.45; DeLuca.  

Despite Dr. Grube's report that the veteran had a slight 
degree of internal tibial torsion, there is no evidence 
whatsoever of malunion or nonunion of the tibia or fibula.  
Therefore, increased evaluations are not warranted under 
38 C.F.R. § 4.71a, Diagnostic Code 5262.  Additionally, as 
there is no evidence of genu recurvatum, increased or 
separate evaluations are not warranted under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5263. 

Although the veteran currently complains of left knee 
numbness, the medical evidence does not include objective 
findings of neurological deficit related to the service-
connected right or left knee disorder.  In fact sensory, 
reflex, and motor examinations have always been normal.  The 
May 1998 VA examiner reported that reflexes, sensation, and 
circulation were intact throughout both lower extremities.  
Therefore, neurological disability cannot form the basis of 
increased evaluations for the right and left knee disorders.  

The evidence of record shows that the veteran has bilateral 
knee arthroscopy incision scars which are well healed.  There 
is no evidence whatsoever that these scars limit function of 
the knees, that they are poorly nourished with repeated 
ulceration, or that they are tender and painful on objective 
demonstration.  Therefore, a rating in excess of 10 percent 
or a separate evaluation for these scars is not warranted.  
See 38 C.F.R. §§ 4.14, 4.118, Diagnostic Codes 7803-7805 
(1998); Esteban.  

The veteran and the representative also argue that the Social 
Security Administration has found the veteran to be totally 
disabled due to his bilateral knee disability, clearly 
showing that the knee condition is more severe than the 
current VA evaluations reflect.  The VA is not bound by 
Social Security Administration determinations which are based 
on different laws and regulations and the Board must made its 
own credibility determinations.  The Board has reviewed all 
of the evidence from the Social Security Administration, 
including the January 1995 medical source statement of 
ability to do work-related activities (physical), which 
covers the period from January 1994 to January 1995 and 
reports that the veteran's maximum capacity to lift and/or 
carry occasionally was 20 pounds; that he was able to stand 
and/or walk less than two hours in an eight hour workday; 
that he could sit six hours of an eight hour workday; and 
that he could never do climbing, balancing, stooping, 
kneeling, crouching, crawling, or pushing-pulling leg 
controls.  Although that report indicates that breaks and a 
lunch period would not provide sufficient relief if the 
patient needs to alternate standing and sitting, the Board 
finds that, after consideration of all of the evidence of 
record, for the reasons stated above, evaluations in excess 
of 10 percent for each knee are not warranted under the 
relevant VA regulations.  Some of the medical source findings 
are simply not supported by the totality of the evidence of 
record, particularly the November 1997 VA examiner's 
statement that there were no objective findings.  

The veteran and the representative have also asserted that 
his bilateral knee disorders impair his ability to work.  
However, the Board finds that the disability picture in this 
case is not so exceptional or unusual so as to warrant an 
evaluation on an extraschedular basis.  It has not been shown 
that the disability has caused marked interference with 
employment or necessitated frequent periods of 
hospitalization.  38 C.F.R. § 3.321(b)(1) (1998).  The Board 
has considered the aforementioned January 1995 medical source 
statement of ability to do work-related activities and the 
fact that a June 1994 treatment provider stated that he 
guessed the veteran would be unable to work "on his feet."  
However, the medical records show that the veteran has 
reported few, if any, complaints of knee problems when 
stationary for prolonged periods.  Moreover, several 
examiners have stated that the veteran overreacted to certain 
testing, and the November 1997 VA examiner reported that 
there were no objective findings, thus casting substantial 
doubt on the veteran's credibility in portraying his knee 
disability.  Therefore, the Board finds that the probative, 
competent and credible evidence documenting the veteran's 
bilateral knee disability shows that it would not cause 
marked interference with employment and that an 
extraschedular evaluation is not warranted for either knee.  
38 C.F.R. § 3.321(b)(1).

In view of the foregoing, the Board must conclude that the 
preponderance of the evidence is against the veteran's claims 
for increased evaluations for his service-connected right and 
left knee disorders.  The evidence in this case, with respect 
to the degree of disability, is not in relative equipoise nor 
does the disability picture, as discussed above, more nearly 
approximate a higher rating.  The provisions of 38 
U.S.C.A. § 5107(b) and 38 C.F.R. §§ 4.3, 4.7 (1998), 
therefore, are not for application.


ORDER

Entitlement to an increased evaluation for chondromalacia of 
the right patella, status post arthroscopic partial medial 
meniscectomy, is denied.

Entitlement to an increased evaluation for chondromalacia of 
the left patella, status post arthroscopic partial medial 
meniscectomy, is denied.




REMAND

By rating decision dated in May 1996, the RO denied 
entitlement to TDIU benefits.  The veteran was informed of 
this determination in May 1996.  In a March 1997 letter, the 
veteran asserted that he was forced to discontinue working 
due to his service connected bilateral knee disorders.  The 
Board finds that this constitutes a timely notice of 
disagreement with the RO's May 1996 denial of TDIU benefits.  
See 38 C.F.R. § 20.201 (1998).  Although the veteran has 
submitted a timely notice of disagreement and has continued 
to argue that he is unable to work due to his service-
connected right and left knee disorders, the RO has not 
issued a statement of the case or supplemental statement of 
the case which addresses entitlement to TDIU benefits.  The 
Board finds that this must be corrected.  See 38 C.F.R. 
§§ 19.9, 20.200, 20.201 (1997); see also Godfrey v. Brown, 7 
Vet. App. 398 (1995); Archbold v. Brown, 9 Vet. App. 124 
(1996).

In order to ensure that the record is fully developed, this 
case is REMANDED to the RO for the following:

The RO should ensure that any indicated 
further development is conducted with 
respect to the issue of entitlement to 
TDIU benefits.  If additional evidence is 
received, the claim should be 
readjudicated.  In any event, if the 
claim remains denied, a statement of the 
case must be issued which addresses this 
issue and includes all relevant laws and 
regulations.  The veteran must be advised 
of the time in which he may file a 
substantive appeal.  Thereafter, if an 
appeal has been perfected, this issue 
should be returned to the Board. 

This case should then be returned to the Board, if in order, 
after compliance with the customary appellate procedures.  No 
action is required of the veteran until he is so informed.  
The Board intimates no opinion as to the ultimate decision 
warranted in this case, pending completion of the requested 
development.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

